Citation Nr: 0331851	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  01-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 
September 1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the RO in Winston-Salem, 
North Carolina which, in pertinent part, denied service 
connection for a left foot disability.  In October 2002, the 
Board denied the claim for service connection for a left foot 
disability.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2003 order, the Court granted a motion (Joint Motion) 
by the appellant and VA Secretary to vacate and remand that 
portion of the October 2002 Board decision which denied 
service connection for a left foot disability.  

REMAND

In light of the joint motion and the Court order, the Board 
finds that additional development is necessary prior to Board 
review of the claim.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law prior to the initiation of this appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
This liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the notice provisions of 
the VCAA are not met unless VA can point to a specific 
document in the claims file). 

The veteran has not yet been provided with the specific 
notice required by 38 U.S.C.A. § 5103(a), as interpreted by 
Quartuccio, supra.

In the Joint Motion, the parties noted that the veteran had 
sustained wounds to the lower extremities from a grenade 
explosion during service, and currently complained of left 
foot pain, and concluded that a VA examination was necessary.  
See 38 U.S.C.A. § 5103A(d) (West 2002) (providing that an 
examination is required when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim).  

Therefore, the Board is required to remand the claim so that 
the veteran can be afforded an examination.  See 38 U.S.C.A. 
§ 7104(c) (providing that the Board will be bound in its 
decisions by findings of the Secretary); see also Burke v. 
Brown, 8 Vet App 376 (1996) (holding that Secretary's 
agreement supersedes Board findings).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claim for service connection for a 
left foot disability.

2.  The RO should schedule the veteran 
for a VA examination to determine whether 
he has a current disability of the left 
foot that was incurred or aggravated in 
service.  The examiner should review the 
claims folder prior to completing the 
examination report, and should note in 
the examination report that such review 
has taken place.

The examiner should identify any current 
disabilities of the left foot, and 
express an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or more) that any current 
left foot disability is the result of a 
disease or injury in service, including 
the injury from a grenade explosion.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could have 
adverse effects on his claim.

4.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a left foot 
disability.  If the claim is denied, the 
veteran should be issued a supplemental 
statement of the case, and given time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




